ALPERT, Judge,
dissenting.
As the majority points out, “modifying compensation awards presents an administrative dilemma.” Because I disagree with the majority’s interpretation of Maryland’s legislative provision enabling the modification of awards, I must respectfully dissent.
Section 40(c) contains two segments, the first providing the Commission continuing jurisdiction to modify former findings or orders, and the second imposing a five year limit to requests that the Commission modify its award of compensation.
Continuing jurisdiction reserves the Commission’s power over an award, such that the award “does not achieve *588finality and is therefore not subject to the limitations on reopening applicable to final awards____” 3 Larson, Workmen’s Compensation Law § 81.53(a) (1989). In many states, this means that if the Commission reserves jurisdiction over an award, the award is not subject to the limitations period that otherwise would apply. See Horton v. Garrett Freightlines, 106 Idaho 895, 684 P.2d 297 (1984) (income benefits are time barred unless Commission retains jurisdiction; here, Commission retained jurisdiction for future determination of permanent disability); Lopez v. New York City Hous. Auth., 71 A.D.2d 750, 419 N.Y.S.2d 244 (1979) (Board has broad powers of continuing jurisdiction over closed cases, including right to modify a decision in such a way that it reaches a different result on the same record); Brooks v. Duncan, 96 Idaho 579, 532 P.2d 921 (1975) (limitations period applies only to final awards, and did not apply in case in which no evaluation of residual partial permanent disability had been made at the time of the hearing, and the Board had reserved jurisdiction); Williams v. Safeway Stores, 525 P.2d 1087 (Alaska 1974) (Board has power to retain jurisdiction over case, obviating the claimant’s further action to avoid time limit); Palmeri v. Riggs-Sargent, Inc., 147 Ind.App. 430, 261 N.E.2d 887 (1970) (adjudication concerned temporary total disability and did not adjudicate the claimant’s permanent partial disability; under these circumstances, time limit does not bar petition for adjudication of permanent partial impairment); Boden v. City of Hialeah, 132 So.2d 160 (Fla.1961) (following Superior Home Builders v. Moss, 70 So.2d 570 (Fla. 1954), to find that limitation did not bar additional claim for permanent partial disability); Pratt v. Central Upholstery, 252 N.C. 716, 115 S.E.2d 27 (1960) (Commission has authority to retain jurisdiction to make further adjustments pending final award; limitations statute is inapplicable if there has been no final award).
*589Although reservation of jurisdiction may be implied,1 it need not be established here: the first segment of section 40(c) provides for continuing jurisdiction, and the “Award of Compensation” indicates the Commission’s intent to reserve jurisdiction, in that its language provides for further determination by the Commission “as to whether the claimant has sustained permanent disability.”
My analysis turns to consider the nature of the benefits for which Vest applied and was awarded. The “Employee’s Claim” form does not assist us in determining whether Vest’s claim was for temporary disability benefits, or for permanent disability benefits, or both. It solicits from claimants personal information, a brief description of how the accident occurred, and minimal medical' information, such as the name of the claimant’s attending physician, and whether the claimant is taking medication. The bottom of the form contains the following statement over the claimant’s signature: “I hereby make claim for compensation for an injury resulting in my disability, due to an accident (or disease) arising out of, and in the course of my employment and in support of it I make the foregoing statement of facts.” The form does not give a claimant the opportunity to indicate whether the person is applying for permanent disability benefits, or temporary disability benefits — it merely gathers data.
By contrast, the “Award of Compensation” abundantly evidences the conclusion that the Commission’s award was for temporary disability, and not permanent disability, compensation.2 It determined that Vest “was temporarily total*590ly disabled as a result of said injuries.” It ordered Giant to pay weekly compensation to Vest “during the continuance of the temporary total disability.” Significantly, the Commission’s Order contained no findings concerning Vest’s potential permanent disability, and reserved the possibility that it would make further determinations “as to whether the claimant has sustained any permanent disability.” I conclude that the Commission’s award to Vest was an award for temporary disability, and not for permanent disability.
The Commission did not conduct a hearing before making this award. Indeed, the “Employees Claim” form contains a box informing employers and insurers that “Unless a request for hearing is received by the Commission on or before _ an Order will be passed upon the evidence in the hands of the Commission.”3 The “Award of Compensation” form contains language to the effect that the Commission “has concluded to pass an Order based on the evidence in the record,” but reserves each party’s right to have average weekly wage issues “adjudicated at the time a hearing is held.” This is not inconsistent with the statutory scheme, which provides procedures for either party to obtain a hearing, but does not require the Commission to conduct such a hearing before making an award. See Md.Labor and Employment Code Ann. § 9-709(a) (1991) (requiring employees who suffer accidental personal injury to file with the Commission a claim application form); id. § 9-713 (requiring employer/insurer to begin paying temporary total disability benefits within a specified time after a claim is filed, or to file with the Commission any issue to contest the claim, and providing penalties for failure to do so); id. § 9-714(a) (“When the Commission receives a claim, the Commission: (1) may investigate the claim; and (2) on application of any party to the claim, shall order a hear*591ing.”); § 9-715(a) (the Commission may conduct an investigation to determine the parties’ rights and carry out the title’s spirit). At the expiration of the consideration date, the Commission automatically issues a temporary total award.
Nothing in the record suggests that the Commission at any time considered Vest’s eligibility for permanent disability payments, nor is there any evidence that he requested such before the request that led to this appeal. Indeed, the “Attending Physician’s Report,” another Commission form, filed soon after Vest was injured, and those intermittently filed until December, 1984, all indicate that Vest’s physicians did not anticipate that his injuries would result in “permanent defect or disfigurement.”
Vest’s subsequent surgeries were performed upon him on April 9, 1987, and August 19, 1987. His physician recommended on April 20, 1988, that Vest retire because he allegedly was permanently disabled. Vest did not make a permanent disability claim until 1989.
I now turn to consider whether the reasoning underlying other states' decisions might have some application to the case sub judice.
In Boden v. City of Hialeah, 132 So.2d 160, 161 (Fla.1961), the Supreme Court of Florida considered whether a Commission Order that denied further compensation, but contained the language “Whether claimant will have any permanent disability cannot be determined at this time,” was an adjudication of the claimant’s rights to compensation for permanent disability, in light of the fact that the claimant did not seek modification of the order within the period required by statute. The employer/carrier argued that Florida law barred subsequent claims filed more than a specified time after the original order was entered.4 The *592employee argued that the Commission did not adjudicate his right to permanent disability benefits because the Commission did not consider the question. A deputy commissioner rejected the defense of limitations, and the full Commission affirmed, awarding the employee permanent partial disability benefits.
Upon review, the Supreme Court of Florida concluded that the statute did not bar an “additional claim for permanent partial disability, for the employee did not seek relief under the statute.” Id. at 162 (statute’s one year limitations period bars claims based upon change of condition or mistake). The court also indicated that “the insurance carrier was placed on notice of the continuance of the employee’s claim and is in no position to assert that the original order ..: disposed of each and every claim on behalf of the claimant.” Id. In reaching this decision, the court followed an earlier Florida case in which it wrote that “the one-year period contained in the statute controls only where subsequent to the entry of an original award the claimant seeks a modification of such award on the ground of a change in physical condition caused by the accident----” The statute did not apply when the second claim was for additional treatment and compensation, and was not based upon a change in condition or mistake. See Superior Home Builders v. Moss, 70 So.2d 570, 572 (Fla.1954).
The parallels between Boden and the case at bar are apparent. Vest’s present claim is for additional compensation — his heretofore unadjudicated claim for permanent disability compensation. Also the record contained numerous letters indicating that the insurance carrier involved here had notice that Vest’s claim was continuing in nature.
*593In Williams v. Safeway Stores, 525 P.2d 1087 (Alaska 1974), the Supreme Court of Alaska interpreted the Alaska statute that is comparable to the one in issue here.5 Although the parties’ arguments centered upon the proper construction of the statute, the court found another issue dispositive: “whether the board reserved jurisdiction over the permanent disability elements of [the employee’s] claim in its ... decision in this case.” Id. at 1088. In Williams, the employer voluntarily paid temporary total disability compensation to the injured employee until a dispute evolved concerning further payments. The dispute was settled when the Alaska Workmen’s Compensation Board awarded the employee temporary total disability and permanent partial disability compensation. The employee later asked the Board to modify the award, but while the petition was pending, his condition deteriorated sufficiently to require major surgery. By the time the Board heard the petition to modify its earlier order, the employee’s doctors could not rate his degree of permanent disability, but it issued an order awarding the employee compensation for past and continuing temporary total disability. When the employee had received the statutory limit in temporary disability payments, he was still totally disabled and unrated for permanent disability. Id. at 1088.
The employee asked the Board to “open” his case to consider awarding him permanent total disability payments. His employer contested the claim, asserting the limitations period contained in Alaska Stat. § 23.30.130(a), supra note 9. The Board conducted a hearing, and granted the employee’s claim for permanent partial disability. The employer appealed, and obtained a summary judgment on the limita*594tions issue, whereupon the employee appealed to the Alaska Supreme Court.
The court premised its analysis upon the Board’s ability to reserve jurisdiction over a case, “thus obviating further action on the part of the claimant to avoid the time limitation of [the statute].” Id. at 1090 (citing Boden, supra; Palmeri v. Riggs-Sargent, 147 Ind.App. 430, 261 N.E.2d 887 (1970); Pratt v. Central Upholstery Co., 252 N.C. 716, 115 S.E.2d 27 (1960); Craft v. State Compensation Director, 149 W.Va. 28, 138 S.E.2d 422 (1964); 3 Larson, Workmen’s Compensation Law § 81.53). The Board had before it medical evidence that demonstrated that the employee would have a changed permanent disability, but that the degree of his disability could not be determined until after the hearing. The court determined that the Board had impliedly reserved jurisdiction. It said, “Short of the phrase, ‘we reserve jurisdiction to determine permanent disability’, the Board could not have indicated more clearly that further compensation proceedings were contemplated as soon as [the employee’s] condition stabilized.” Id. at 1091. Because the board reserved jurisdiction, the court concluded that the employee’s request to reopen his case “called upon that dormant power; it was not a petition for modification or reopening under AS 23.30.130(a), and was not subject to the one-year limitation of that statute.” Id.
If this court followed Alaska’s lead, the limitations period would not preclude Vest’s claim. The Commission plainly and expressly reserved its jurisdiction to determine at some future date whether Vest was permanently disabled. Under this analysis, Vest’s request to reopen his case should be viewed not as a petition for modification within the meaning of section 40(c)’s second segment, but as a summoning of the Commission’s “dormant power.”
Giant objected to this line of reasoning on the ground that it raises the specter of a limitations period that cannot begin to run until employers trigger it by contesting a case, thereby precipitating an evidentiary hearing. This is because the Commission ordinarily makes what amounts to an *595automatic temporary disability compensation award, and does not conduct a hearing unless the employer contests the case. Although ever mindful of imposing additional burdens upon the state’s administrative agencies, because they are the entities most substantially affected if more hearings must be conducted, this argument has little merit in light of the statute’s benevolent purpose, adverted to earlier, and its structure, which so obviously favors claimants.6
Finally, there are two Idaho cases in which the limitations period did not bar the Commission from making permanent disability compensation awards. In Brooks v. Duncan, 96 Idaho 579, 532 P.2d 921 (1975), the state Supreme Court considered an employee’s claim for additional temporary total and permanent partial disability benefits. After the employee was injured, he filed with his employer a claim which the employer denied, asserting that the claimant was not his employee. The employee demanded a hearing, after which the Board identified the employer, and ordered him to pay benefits to the employee. Six weeks later, the Board ordered the employer to pay the employee’s medical expenses, as well as total temporary disability payments. The order contained the Board’s finding of fact that the employee’s residual permanent partial disability had not been evaluated at the time of the hearing. The Board’s rulings of law included language indicating that the “award is final only as to the issues herein decided____ [and] the Board reserves jurisdiction to hear and determine upon appropriate supplemental pleadings by any party in interest.” Id. 532 P.2d at 923.
The employee later resumed work, but eventually he needed surgery which debilitated him enough to prevent him from returning to work for several months. Nearly two years later, he applied to the Commission (the Board’s successor) for further benefits, asking for medical ex*596penses, temporary total disability benefits and permanent partial disability benefits. The Commission refused the claim on the ground that the statutes of limitations barred it,7 and because the employee failed to notify his employer of the operation, thereby affording the employer an opportunity to authorize or reject treatment at his expense. Id. 532 P.2d at 923.
The court concluded that the Commission should not have dismissed the employee’s claim. “When [the employee] demanded a hearing on his claim which was denied by [the employer], the ... Board was vested with the jurisdiction to decide all of the issues involved in the matter, including the issues of permanent disability and the total amount of medical expense which would ultimately be required to correct [the] injury.” Id. at 924-25. The Commission’s findings of fact indicated that it did not intend to pass on the employee’s permanent disability until his doctors released him. The court also found that the limitations statute did not apply to the facts of the case. It said, “where the Commission has not made a final award, but has only made temporary allowances, there is no final award to be modified. We conclude that [the statute] only applies where a final award has been made by the Commission.” Id. at 925.
Furthermore, we feel that not only are [the statutory provisions] inapplicable to the circumstances of this case, but that they do not set any public policy limiting the amount of time within which the Industrial Commission can retain jurisdiction after making a temporary allow*597anee in order to make a final permanent award to an injured employee.

Id.

The Commission in Vest’s case made a temporary award, pending further determination of his eligibility for permanent disability benefits. Hence, there is no final award to be modified, at least with respect to Vest’s permanent disability, and Vest therefore would be entitled to a hearing on this matter.
The other Idaho case, Horton v. Garrett Freightliners, 106 Idaho 895, 684 P.2d 297 (1984) relied upon Brooks. The employee received temporary total disability benefits, and subsequently returned to work. At that point, the surety asked the employee’s doctor whether the doctor thought that the employee was entitled to a permanent disability award. The doctor advised the surety to keep the case open because the employee could develop accident-related arthritis over time. Without mentioning impairment or disability ratings, the surety filed a summary and award form, and asked the Commission to close the file. The Commission filed the summary and award form, noting on the form that it was “approved subject to determination of permanent disability, if any.” Id., 684 P.2d at 298 (emphasis deleted).
Seven years later, the employee’s doctor noted significant progressive degenerative changes in the employee’s condition, and recommended major surgery. The following year, the employee applied to the Commission for a hearing; the employer agreed to pay his medical benefits, but denied liability for other benefits. After a hearing, the Commission held that the limitations period8 barred the employee’s application.
*598The court concluded that the statute bars claims for income benefits “unless the commission has retained jurisdiction of the claim.” Id. at 298. It deemed the Commission’s conditional closure of the employee’s file an indication of its “intent to retain jurisdiction for future determination of permanent disability.” - Id. at 299. The court held that the Commission retained jurisdiction of the claim for future determination of the employee’s permanent disability.
In Horton and Williams, the injured employees apparently received disability benefits without a hearing. Brooks differs from these in that the Commission conducted a hearing before making its award, but we note that as Horton followed Brooks, the fact that a hearing occurred does not seem to have been dispositive.
The majority uses several Maryland cases to bolster its interpretation. I need not repeat here the factual details of these cases, as they have been amply described above, but distinguish them from Vest’s claim as follows. In Vigneri v. Mid City Sales Co., 235 Md. 361, 201 A.2d 861 (1964), Vigneri received notice in the form of the Commission’s request for information as to any disability he suffered. Although Vigneri did not respond to the Commission’s inquiry, at least it invited him to make a permanent disability claim. Unlike Vigneri, the Commission did not invite Vest to report on his disability status. Likewise, in Davis v. Silver Hill Concrete Co., 255 Md. 482, 258 A.2d 591 (1969), Davis had many opportunities to assert his claim for permanent disability compensation, and was aware that he was responsible for bringing his claim to the Commission’s attention. Unlike Davis, Vest was not informed that he would have to initiate proceedings to determine his status. Finally, to distinguish Vest’s claim as one that is barred because it was paid in full, from Porter v. Bethlehem-Fairfield Shipyard, 188 Md. 668, 53 A.2d 668 (1947), in which the temporary total compensation was not paid in *599full, is functionally minimal and unjust. I therefore believe that the limitations period, held not to apply in Porter, likewise should not bar Vest’s claim.
I remind the majority that “[t]he Workmen’s Compensation Act is essentially social legislation and the provisions thereof are to be liberally construed. Where there is conflict on the Workmen’s Compensation law, questions of construction should be resolved in favor of the claimant.” Bethlehem-Fairfield Shipyard, Inc. v. Rosenthal, 185 Md. 416, 425, 45 A.2d 79 (1945). And, if the majority suggests, for reasons of stare decisis, that the Maryland cases are controlling, the learned Supreme Court Justice Benjamin Nathan Cardozo had this to say:
There shall be symmetrical development, consistently with history or custom when history or custom has been the motive force, or the chief one, in giving shape to existing rules, and with logic or philosophy when the motive power has been theirs. But symmetrical development may be bought at too high a price. Uniformity ceases to be a good when it becomes uniformity of oppression. The social interest served by symmetry or certainty must then be balanced against the social interest served by equity and fairness or other elements of social welfare. These may enjoin upon the judge the duty of drawing the line at another angle, of staking the path along new courses, of marking a new point of departure from which others who come after him will set out upon their journey.
Cardozo, Cardozo on the Law 112-13 (1982).
Given the Maryland statute’s intent and the fact that it unquestionably favors claimants at nearly every turn, coupled with the analytic framework inspired by the foregoing cases from elsewhere, I conclude that section 40(c)’s limitations period does not prevent Vest from asserting a claim for permanent disability. To do otherwise would be to deny a fair hearing to someone who might have been protected by the statute, had his condition deteriorated more rapidly. As Larson put it:
*600It is odd indeed to find, in a supposedly beneficient piece of legislation, the survival of this fragment of irrational cruelty surpassing the most technical forfeitures of legal statutes of limitation. Statutes of limitation generally proceed on the theory that a man forfeits his rights only when he inexcusably delays assertion of them, and any number of excuses will toll the running of the period. But here no amount of vigilance is of any help. The limitations period runs against a claim that has not yet matured; and when it matures, it is already barred. For good measure, the exclusive remedy provisions of the Compensation Act also abolish claimant's common-law remedies.
Larson, supra § 78.42(b) (1989). When it enacted the subject statute, the Maryland General Assembly may have contemplated a time bar on a modification of a permanent award, but never the anomalous and hapless result decided by the Commission. Accordingly, I would reverse.

. See Williams v. Safeway Stores, 525 P.2d 1087 (Alaska 1974) (evidence before Board concerning the claimant’s permanent disability consisted of medical reports that anticipated permanent disability, but couldn’t rate it).


. Moreover, the "Statement of Compensation Paid” that Giant’s agent and Vest both signed, indicated that Vest received "Temporary Total” compensation for "Temporary Total Disability." Spaces for indicating "Temporary Partial,” "Permanent Partial,” and "Permanent Total” payments were left blank. This suggests that each of the parties *590understood that the payments were for temporary total disability compensation, and not for permanent disability compensation.


. This date is known as the “consideration date."


. The relevant Florida statute, as it appeared then, is similar in substance to the statute in issue here.
[T]he commission may at any time prior to one year after the date of the last payment of compensation, whether or not a compensa*592tion order has been issued, ... review a compensation case ... [and] issue a new compensation order which may terminate, continue, reinstate, increase, or decrease such compensation, or award compensation.
Fla.Stat. ch. 440 § 440.28 (1991) (see historical and statutory notes).


. Upon its own initiative, or upon the application of any party in interest on the ground of a change in conditions or because of a mistake in its determination of fact, the board may, before one year after the date of the last payment of compensation, whether or not a compensation order has been issued, or before one year after the rejection of a claim, review a compensation case____
Alaska Stat. § 23.30.130(a) (1991).


. I refer, inter alia, to the provisions protecting claimants by promptly awarding them compensation payments during the pendency of their claims and appeals.


. The relevant provision is as follows:
On application made by any party within five years of the date of the accident causing the injury, on the ground of a change in conditions, the board may ... review any agreement or award, and on such review may make an award ending, diminishing or increasing the compensation previously agreed upon or awarded____
Idaho Code § 72-607 (recodified at § 72-719). See also infra note 8 for the text of the other disputed statute.


. This limitations period was contained in Idaho Code § 72-607(2), which at that time (1974) provided that:
When compensation discontinued. When payments of compensation have been made and thereafter discontinued, the claimant shall have five (5) years from the date of the accident causing the injury or date of first manifestation of an occupational disease, within *598which to make and file with the commission an application requesting a hearing for further compensation and award.